Citation Nr: 1640874	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  08-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Hashimoto's thyroiditis, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran had active service from February 17, 1987, to October 20, 1987, and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the instant matter was most recently before it in April 2015, at which time the Board denied service connection for Hashimoto's thyroiditis.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Veteran's then-representative and VA's General Counsel filed a Joint Motion for Remand (Joint Motion) with the Court to vacate the Board's April 2015 decision, which motion was granted by the Court the following month.  The basis for the Joint Motion included, among other things, the Board's failure to ensure compliance with the terms of an earlier remand and with VA's duty to assist.  

Regarding the Board's failure to ensure compliance with the terms of an earlier remand, the parties noted that in a January 2013 remand action, the Board instructed the agency of original jurisdiction (AOJ) to request all available records regarding the Veteran's asserted exposure to radiation, which was to include her alleged exposure to radiation from an explosion at Camp Doha in 1991, and to then forward the records and other evidence of record reflecting the Veteran's contentions of radiation exposure to the appropriate service department or other appropriate agency for preparation of a dose estimate.  The parties noted that although a request was sent to the U.S. Army Medical Command for an occupational radiation dose estimate, the request made no mention of the explosion at Camp Doha.  The parties acknowledged that VA had also contacted the U.S. Department of Energy (DOE) requesting a dose estimate for the Veteran, which request did contain the Veteran's contentions that she was exposed to depleted uranium due to an explosion at Camp Doha in 1991, but agreed that because the information concerning potential exposure to radiation at Camp Doha was not supplied to the service department a remand was warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Regarding the Board's failure to ensure that VA had complied with its duty to assist, the parties noted that during her October 2012 Board hearing, the Veteran had testified that she had received a letter after returning from deployment that indicated she was exposed to depleted uranium at Camp Doha.  Although she had reported that the letter was already in her claims file, it was indicated that a review of the record failed to reveal any such letter.  It was also noted that it did not appear as though VA made any attempts to secure this letter from the Veteran or to notify her that this letter was not contained in her claims file.  The parties therefore agreed that remand was required for the Board to make reasonable efforts to secure this letter from the Veteran.  

Overall, the Board finds that compliance with terms of the parties' Joint Motion requires the Board to remand the issue of entitlement to service connection for Hashimoto's thyroiditis.  On remand, the AOJ must request all available records regarding the Veteran's asserted exposure to radiation from an explosion at Camp Doha in 1991, to include any letters sent to the Veteran regarding her exposure to depleted uranium at Camp Doha.  Regarding the fire at Camp Doha, the Board takes judicial notice of a report prepared for and edited by the U.S. Army Center for Health Promotion and Preventive Medicine, a summary of which can be located at http://www.gulflink.osd.mil/camp_doha_summary18may00.pdf.  The summary of the report describes scenarios of how Army and contractor personnel may have been exposed to depleted uranium during and after the fire occurring on July 11 and 12, 1991, at the U.S. Army's Camp Doha, in Kuwait.  It is noted that that the analysis of the Camp Doha fire focuses on the levels of depleted uranium to which workers may have been exposed and the resulting radiological and chemical toxicological risks to personnel from this exposure.  This report should be made available to and reviewed by the VA Under Secretary for Health or other appropriate official who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Lastly, in consideration of the arguments made in the Appellant's brief to the Court, as well as parties' agreement that the Board had failed to provide an adequate statement of reasons or bases for its determination that VA's duty to assist had been satisfied, the Board finds that on remand, the matter should again be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  Specifically, the Under Secretary for Benefits should again make a determination as to whether it is at least as likely as not that the Veteran's Hashimoto's thyroiditis resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).  Such a determination may require an advisory opinion from the Under Secretary of Health and should take into consideration such factors as the probable dose, the relative sensitivity of the involved tissue, the Veteran's gender and pertinent family history, the Veteran's age at time of exposure, the time-lapse between exposure and onset of disease, and the extent to which other factors may have contributed to the development of the disease.  38 C.F.R. § 3.311(c)(1), (e).  In considering the Veteran's probable dose, the Veteran's lay statements concerning her exposure to radiation during her deployment, the fact that she was never issued a radiation monitoring badge, and the fact that she performed x-rays using a portable unit without protection, must be considered.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should attempt to obtain a copy of any letter sent to the Veteran regarding her potential exposure to depleted uranium at Camp Doha.  This should include informing the Veteran that a copy of the letter referred to during her October 2102 hearing is not of record and requesting that she provide a copy of the letter if she has one in her possession.  

2.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), the AOJ should forward the Veteran's records concerning her radiation exposure, including any service records and her lay statements and testimony regarding radiation exposure, to include the fact that she was never issued a radiation monitoring badge and that she performed x-rays using a portable unit without protection, as well as report discussed above entitled "Depleted Uranium Exposures to Personnel Following the Camp Doha Fire" prepared for and edited by the U.S. Army Center for Health Promotion and Preventive Medicine, to the appropriate service department or to the Under Secretary for Health, for preparation of a dose estimate.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of her alleged exposure, she should be contacted and asked to provide the information.

3.  Then, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  The Under Secretary for Benefits should be asked to make a determination as to whether it is at least as likely as not that the Veteran's Hashimoto's thyroiditis resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).  Such a determination may require an advisory opinion from the Under Secretary of Health and should take into consideration such factors as set forth in 38 C.F.R. § 3.311(e).  In considering the Veteran's probable dose, the Veteran's lay statements concerning her exposure to radiation during her deployment, the fact that she was never issued a radiation monitoring badge, and the fact that she performed x-rays using a portable unit without protection, must be considered.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

